Title: To George Washington from Brigadier General Thomas Conway, 2 September 1777
From: Conway, Thomas
To: Washington, George



Sir
Camp the 2d 7ber 1777

the most expeditious manner of Carrying on the Works requisite to secure the Camp is to fix the troops upon the ground Where they are to incamp, the engineers Deal out to each brigade the Work to be Done, and the Brigadeers are answerable for the execution of the Work it is understood that the engineers ride along the Line and give the necessary Directions that the Works might be regular.
I have seen this Method follow’d constantly During two Campaigns. the engineers us’d to proceed in front of the army when they had come to the ground chosen by the General for incamping the army they trac’d redoubts or any other Work before the center of each Brigade, and those redoubts were Completely finish’d the Next Day.
by following this method a great Deal of time is Sav’d and no less than three hours. for from the Moment the fatigue men are paraded till they beginn to Work three hours at Least are Lost according to the Computation of the engineers and no Less than five quarters of an hour in the evening. this Will be easily conceiv’d in considering the time requisite to parade the men to march them two Miles to divide the tools to Bring the Detachment to the Different Works to Bring back those men to their camp before sunsett.
more over the officers commanded With the Workmen are apt to scatter and to goe some Distance off in order to seek Breakfast, Dinner or some other refreshment During their absence the soldiers Work but very Little if they Work at all.
on the contrary when the soldiers Work in the front of their camp no time is Lost they are under the eyes of the Brigadeer the field officers and of all the officers of the Brigade if a Workman is taken ill he can immediately be relievd by another man from the camp; he can eat his Victuals hott and in case of a heavy rain he finds shelter in his tent.

being Conscious that he is Working for his own Defence and Safety he exerts himself more. in short an emulation is rais’d between the Brigades who are Vying with each other to finish the Work allotted to them having propos’d this method to the engineers, they found it to be the more eligible and Wish’d I Would Mention it to your Excellency. I am With Respect Sir your Most obedt humble Servant

T. Conway

